Citation Nr: 0926997	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

This appeal was previously before the Board in December 2007.  
The Board remanded the claim for further development.  The 
case has been returned to the Board for further appellate 
consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
diabetes mellitus due to exposure to Agent Orange. 

The Veteran claims that in the course of his trips to 
Thailand, whenever an aircraft landed, he would get out to 
inspect the aircraft, and otherwise perform his duties as an 
aircraft maintenance mechanic.  The Veteran claims that he 
stopped off in Japan, Guam, Hawaii, and other bases on his 
flights.  Specifically, regarding his claim of exposure to 
Agent Orange, the Veteran claims that while stationed in 
Thailand he was given temporary duty orders that involved 
picking up crew in Vietnam.  He alleges that the plane landed 
at Tan Son Nhut Air Base, Vietnam in roughly February or 
March of 1974.  The Veteran was assigned to the 307th 
Organization Maintenance Squadron.  The Veteran claims that 
the aircraft commander he flew into Tan Son Nhut Air Base 
with was Captain John Corbin.  The record reflects that the 
Veteran served in Thailand.  A lay statement by the sibling 
of a soldier who served with the Veteran noted that the 
flight into Tan Son Nhut was in June 1974. 
The Board, in its December 2007 remand, noted that the RO did 
not make an attempt to verify the Veteran's claimed flight to 
Vietnam with the U.S. Army and Joint Services Records 
Research Center (JSRRC).  It is noted that such inquiry was 
not accomplished in accordance with the remand directives.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  On remand the RO/AMC should attempt to 
verify the Veteran's flight and landing in Vietnam through 
official sources.  

Additionally, the Veteran's service representative noted that 
one of the three folders containing personnel records for the 
Veteran may have been received after the AMC issued its 
latest supplemental statement of the case (SSOC).  The 
service representative specified that the Veteran did not 
waive original AMC/RO review of these records.  A review of 
the claims folder shows that the latest SSOC is dated April 
21, 2009 and was mailed April 29, 2009.  Though the two 
personnel files with cover sheets note a completion date of 
February 26, 2009, one of the files has a hand-written date 
of April 27, 2009.  On remand, all personnel records should 
be reviewed prior to adjudication by the AMC/RO.

Lastly, in statements from October 2008 and February 2009 it 
appears the Veteran is requesting a Travel Board hearing.  On 
remand, the RO/AMC should clarify whether he wants a Travel 
Board hearing before a Veterans Law Judge and if so, one 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he desires a 
Travel Board hearing at the local RO 
before a member of the Board of Appeals.  
If so, the Veteran should be scheduled for 
a Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.

2.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
organization attempt to verify the 
Veteran's flight into Tan Son Nhut Air 
Base with Captain John Corbin in February, 
March, or June 1974, while assigned to the 
307th Organization Maintenance Squadron.  
If unsuccessful, request that the National 
Archives and Records Administration, or 
any other appropriate service department 
offices, provide verification of the 
Veteran's flight to Vietnam.  

3.  Thereafter, review the Veteran claim 
for service connection for diabetes 
mellitus, to include as due to Agent 
Orange exposure.  Be sure to review all 
service personnel records contained in the 
claims file.  If the claim is denied, 
issue a supplement statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




